MURRAY, C. J.
— The judgment of the court below was affirmed on the 6th of March for want of a statement. On the 28th of the same month an application was made for a rule upon the opposite party, to show cause why an authenticated statement should not be filed and the judgment of the court vacated.
The January term of this court adjourned on the 6th of March, so that the application was not made until twenty-two days after.
*4By rule of this court no mandate or remittitur is allowed to issue to the court below before the expiration of ten days from the date of the judgment.
After the expiration of that time, the court loses all control over the subject, particularly if the court has adjourned. From this it follows that the application was not made in time.
The judgment of the court below is therefore affirmed.
We concur: Bryan, J.; Heydenfeldt, J.